CUDAHY, Circuit Judge,
dissenting:
The issue in McGinty I is whether the ADEA requires the exhaustion of adminis*1119trative remedies once the administrative process has been invoked. The majority holds that it does. I respectfully disagree. Nothing in the relevant statute or regulations leads directly to the conclusion that a claimant’s initial decision to pursue administrative remedies is irrevocable. See Langford v. U.S. Army Corps of Engineers, 839 F.2d 1192 (6th Cir.1988). Moreover, from a policy standpoint, it makes no sense to hold an age discrimination claimant, of all people, to her initial decision to pursue administrative remedies when the administrative process, as in this case, proves to be slow as a turtle. If, by the time relief arrives, the claimant is dead or close to it, the effort to obtain relief has unarguably been futile. With respect to McGinty I, I therefore respectfully dissent.
In addition, with respect to McGinty II, the logic of Rennie v. Garrett, 896 F.2d 1057, 1059 (7th Cir.1990), should require ADEA administrative deadlines to be treated like statutes of limitations. I would so hold in this case, although this would not change the result since, as the majority notes, no sufficient equitable defense has been raised to the dismissal based on late filing of the administrative appeal.